IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 BRENDA DAVIS, CLERK OF COURT OF  : No. 5 WM 2022
 WASHINGTON COUNTY, PENNSYLVANIA, :
                                  :
                Petitioner        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
 HONORABLE JOHN F. DISALLE,       :
                                  :
                Respondent        :


                                       ORDER



PER CURIAM

       AND NOW, this 23rd day of June, 2022, the Application for Leave to File Original

Process and the Request for Leave to File a Reply are GRANTED, the “Application for

Writ of Prohibition” is DENIED, and the Prothonotary is DIRECTED to strike the name of

the jurist from the caption.